             Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


 UNITED STATES OF AMERICA,                         )
                                                   )
                   Plaintiff-Respondent,           )
                                                   )
 -vs-                                              )       Case Nos. CR-17-0291-F
                                                   )                 CIV-20-322-F
 BENJAMIN JOHNSON, a/k/a                           )
 Charlie, a/k/a Ben,                               )
                                                   )
                   Defendant-Movant.               )


                                              ORDER

        Defendant Benjamin Johnson moves to vacate, set aside, or correct his
sentence under 28 U.S.C. § 2255. Doc. no. 413 (and memorandum at doc. no. 414).
The United States responded, objecting to relief. Doc. no. 428. A reply brief was
not filed.
        Mr. Johnson also moves for an evidentiary hearing and for appointment of an
attorney in connection with his § 2255 motion. Doc. no. 426. The government did
not file a separate response to that motion, but the government’s brief in response to
the § 2255 motion argues no evidentiary hearing is necessary. Doc. no. 428, p. 11.1
        Mr. Johnson’s motions will be denied for the reasons stated below.
                                              The Issue
        The § 2255 motion alleges ineffective assistance of counsel in connection with
the plea agreement. In general terms, Mr. Johnson complains that his counsel, Mr.


        1
            This order cites documents by their original (not ecf) page numbers.
         Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 2 of 10




Mark Henricksen, did not adequately explain the terms and consequences of the plea
agreement. Mr. Johnson contends Mr. Henricksen discussed the plea agreement
with him for less than five minutes in a phone call during which Mr. Henricksen
indicated that Mr. Johnson could face four years’ imprisonment (four years on each
of the two counts of the superseding information, to run concurrently). Mr. Johnson
contends Mr. Henricksen never indicated that he could be sentenced to eight years’
imprisonment (the term which was imposed).
                                     Background
      On October 25, 2018, a superseding information charged Mr. Johnson with
two counts of unlawful use of a communication facility, in violation of 21 U.S.C.
§843(b). Doc. no. 271.
      Prior to the entry of his guilty plea, Mr. Johnson filled out a “Petition to Enter
Plea of Guilty” (hereafter, the plea petition) in which he wrote that the maximum
punishment he could face as a result of his guilty plea was “4 years on each count,
which can be imposed consecutively; a fine of $250,000 on each count; a special
assessment of $100 and a term of supervised release of not more than 1 year.” Doc.
280, p. 4, ¶19(a) (emphasis added). On that same document, Mr. Johnson also
checked the “no” box in response to the following questions: “Has any promise been
made by anyone that causes you to plead GUILTY aside from the plea agreement?”
and “Has any officer, attorney or agent of any branch of government (federal, state
or local) promised or predicted that you will receive a lighter sentence, or probation,
or any other form of leniency if you plead GUILTY?” Id., p.10, ¶¶ 40, 41(a). In
addition, Mr. Johnson checked the “yes” box in response to the following question:
“Do you understand no one has any authority to make any such promise or prediction
on your sentence because the matter of sentencing is exclusively within the control
of the judge and no one else?” Id. at ¶ 41(b).



                                          2
           Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 3 of 10




      At the waive and file proceeding on November 6, 2018 (hereafter, the change
of plea proceeding), Mr. Johnson pled guilty to the two counts charged in the
superseding information. Doc. no. 279 (minute entry). Prior to entering his guilty
plea, the following matters were covered at that hearing, on the record, in open court.
      Mr. Johnson was informed by the government that he could be sentenced to
four years’ imprisonment on each of the two counts and that those four-year
sentences could be run consecutively, so that he could potentially face an eight-year
term of imprisonment.       Specifically, the government advised Mr. Johnson as
follows.
              As to each count and for each count you could face a term
              of imprisonment of no more than four years, an alternate
              fine of up to $250,000, or both such fine and term of
              imprisonment, a period of supervised release of not more
              than one year, and a $100 special assessment.

              You are also advised that, for purposes of this change of
              plea, that those two counts could be run consecutive, so
              that the total amount of exposure for a term of
              imprisonment that you could face in this case would be a
              total of eight years.

Tr., doc. no. 417, p. 11 (emphasis added).
      Following a short additional statement by the government explaining the term
of supervised release, the court then asked, “Mr. Johnson, do you understand all
these possible consequences of your plea?” Id. Mr. Johnson answered, “Yes, sir.”
Id.
      A little later in the change of plea proceeding, the court asked Mr. Johnson,
“[D]id you have [a] full opportunity to review and discuss this plea agreement with
Mr. Henricksen at or before the time you signed it?” Id., p. 14. Mr. Johnson
answered, “Yes, sir.” Id.




                                          3
            Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 4 of 10




          The court asked, “To the very best of your knowledge, do you believe you
understand the essential terms of this plea agreement?” Id. Again, Mr. Johnson
answered, “Yes, sir.” Id.
          The court also asked Mr. Johnson, “Has anyone made any promise or
assurance of any kind to you, other than what was in the plea agreement, in an effort
to get you to plead guilty in this case?” Id. Mr. Johnson answered, “No, sir.” Id.
          On March 25, 2019, the court sentenced Mr. Johnson to “96 months,
consisting of 48 months as to each of Counts 1(s) and 2(s),2 such terms to be served
consecutively.” Doc. nos. 368 (minute entry); 371 (judgment), 380 (amended
judgment modifying surrender facility).
          The eight-year term of imprisonment imposed by the court was the maximum
sentence available under the statute but was below the guidelines range that would
have otherwise applied. See, doc. no. 352 (PSR) ¶¶ 103-04.
                         Allegations in Support of the § 2255 Motion
          The § 2255 motion seeks relief for ineffective assistance of counsel based on
the manner in which Mr. Henricksen purportedly handled his discussions with Mr.
Johnson regarding the plea agreement. Mr. Johnson contends as follows in ground
one (the only ground for relief) of his § 2255 motion.
                  Counsel had a telephone conversation with movant that
                 lasted for less than 5 minutes during which counsel stated
                 that he had prepared and mailed out a plea agreement to
                 me. Counsel instructed me to sign and mail the plea
                 agreement back to him. Counsel stated that he had taken
                 care of everything and that I was looking at either a five
                 year period of supervised release or 4 years prison term
                 with a one year period of supervised release. Counsel



2
    “(s)” refers to the counts charged in the superseding information.



                                                   4
            Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 5 of 10




               never indicated to me that I will get an 8 years sentence
               with a one year period of supervised release.

Doc. no. 413, p. 5 (original, pre-printed page number) at ¶12.
       Mr. Johnson’s memorandum elaborates on this ground for relief, making the
following statements and arguments.
       -- “Movant specifically asked counsel what the terms of the plea agreement
were and counsel’s response was that movant will either be sentenced to a probation
period of 5 years or a prison term of 4 years with a one year period of supervised
release.” Doc. no. 414, p. 1.
       --    “Movant’s expressed understanding and beliefs on signing the plea
agreement was that movant will either serve a probation period of 5 years or a 4 year
prison sentence and a one year period of supervised release for each of the 2 counts
to run concurrently.” Id.
       -- “Counsel because of the paucity of contact with movant misrepresented the
concurrency of the prison term with its consecutiveness in a less than 5 minutes
telephone call which resulted in substantial prejudice to movant.” Id., p. 2.
       -- “[C]ounsel never bothered to sit movant down and explain the terms of the
agreement to movant and also counsel never asked movant if movant understood the
terms of the plea agreement.” Id.
       -- “Had movant known that … he was to face a 96 months sentence after
substantial assistance to the Government,3 movant would have taken his chances by
proceeding to trial by jury.” Id., p. 2.




3
 It is of no moment here, but the court notes the government’s statement that it has no record of
Mr. Johnson providing any assistance. Doc. no. 428, p. 6, n.3.




                                               5
         Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 6 of 10




      -- “At the core of this claim of ineffective assistance of counsel, is that counsel
presented a procedure as sensitive as a plea agreement in a less than 5 minutes phone
call. Counsel invariably collaborated with the prosecutor to railroad movant into
signing a plea agreement, the terms of which were never explained to the movant.”
Id.
      -- Mr. Johnson “was not a knowing party to the plea agreement which his
counsel entered with the Government which renders the plea agreement involuntary
and invalid.” Id., p. 3.
      -- “This Court should find that counsel’s ‘explanation’ of a plea agreement in
a less than 5 minute phone call was a substantial departure from the standard
expected of an average attorney in a similar circumstances and that movant was
prejudiced by counsel’s ineffectiveness.” Id.
                                Ineffective Assistance
       “Ineffective assistance of counsel requires two showings: (1) ‘counsel’s
performance was deficient,’ and (2) ‘the deficient performance prejudiced the
defense.’” United States v. Deiter, 890 F.3d 1203, 1209 (10th Cir. 2018), quoting
Strickland v. Washington, 466 U.S. 668, 687 (1985). Because a defendant must
establish both prongs, a reviewing court need not analyze both (although the court
does so here). Strickland, 466 U.S. at 697.
      “To establish deficient performance, a defendant must show ‘counsel’s
representation fell below an objective standard of reasonableness.’” Deiter at 1209,
quoting Strickland at 688. Courts “assess the reasonableness of counsel’s
performance in light of ‘the facts of the particular case, viewed as of the time of
counsel’s conduct.’” Id., quoting Strickland at 690. This “review is ‘highly
deferential,’ because ‘counsel is strongly presumed to have rendered adequate
assistance and made all significant decisions in the exercise of reasonable



                                           6
         Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 7 of 10




professional judgment.’” Id., quoting Strickland at 689–90. Counsel’s performance
“must have been completely unreasonable, not merely wrong.” Hooks v. Workman,
606 F.3d 715, 723 (10th Cir. 2010).
      “To establish prejudice, ‘[t]he defendant must show that there is a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Deiter, 890 F.3d at 1209, quoting Strickland, 466 U.S.
at 694. “The focus of the inquiry is ‘whether counsel’s deficient performance renders
the result of the trial unreliable or the proceeding fundamentally unfair.’” Id.,
quoting Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).
                                      Discussion
      The allegations presented by Mr. Johnson as support for his claim of
ineffective assistance are flatly contradicted by his sworn statements made to the
court during the change of plea proceeding. At that time, Mr. Johnson swore that he
had had a full opportunity to discuss the plea agreement with his counsel and that he
believed he had a full understanding of its essential terms; he swore that he
understood the government’s statement, made to him in court that day, that he could
be sentenced to eight years’ total imprisonment; and he swore that no promises or
assurances of any kind (which would necessarily include any assurance of a four-
year sentence by his counsel) had been given to him.
      Solemn declarations in open court carry a strong presumption of verity.
Blackledge v. Allison, 431 U.S. 63, 74 (1977). A subsequent presentation of
conclusory allegations unsupported by specifics is subject to summary dismissal, as
are contentions that in the face of the record are wholly incredible. Id. The truth
and accuracy of a defendant’s statements to the court should be regarded as
conclusive in the absence of a believable, valid reason justifying a departure.
Hedman v. United States, 527 F.2d 20, 22 (10th Cir. 1975). Moreover, a court is not



                                          7
         Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 8 of 10




required to conduct an evidentiary hearing when a petitioner’s allegations merely
contradict his earlier sworn statements to the court. Id. at 21. And see, United States
v. Weeks, 653 F.3d 1188, 1205 (10th Cir. 2011) (summarizing legal principles
concerning whether an evidentiary hearing must be held).
      On this record, Mr. Johnson’s contentions are, to quote Blackledge, supra,
“wholly incredible.” In addition, nothing Mr. Johnson has presented or argued
suggests a valid reason which would justify departing from the general principle that
an evidentiary hearing is not required when the defendant’s allegations merely
contradict his earlier sworn statements to the court. See, Hedman, supra. Moreover,
while Mr. Henricksen’s affidavit (submitted by the government) is not necessary to
the court’s conclusions given Mr. Johnson’s sworn statements made in open court,
that affidavit (doc. no. 428-2) is quite detailed and lends further support to Mr.
Johnson’s statements made to the court at the change of plea proceeding. In
particular (although, again, the record of Mr. Johnson’s own statements to the court
easily suffices to compel the result reached here), the court notes paragraph 2 of Mr.
Henricksen’s affidavit, where Mr. Henricksen, a highly experienced and respected
member of the bar of this court, credibly states, in substance, that he informed Mr.
Johnson that the only limitation on the sentence to be imposed was the maximum
sentence permitted by law, viz., eight years of incarceration. It is difficult to
conceive that a conversation to that effect would not have taken place between Mr.
Henricksen and Mr. Johnson. Regardless, a conversation to that effect did take place
when the court took Mr. Johnson’s plea.
      Mr. Johnson has not carried his burden to show ineffective assistance of
counsel in connection with the plea agreement. Accordingly, Mr. Johnson’s motion
fails at the first prong of the Strickland analysis.




                                            8
          Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 9 of 10




       Moving on to the second prong, even if the court were to presume for purposes
of argument only that Mr. Johnson’s version of Mr. Henricksen’s conduct is correct,
Mr. Johnson still would not have shown prejudice. Prior to accepting Mr. Johnson’s
guilty plea, the nature of the plea agreement and its consequences were carefully and
accurately explained to Mr. Johnson at the change of plea proceeding, including the
fact that Mr. Johnson faced the possibility of an eight-year term of imprisonment.
Thus, even if Mr. Henricksen’s discussions of the plea agreement were inadequate
(a finding the court does not make), there was no prejudice because any inadequacies
were corrected at the change of plea proceeding.
       Mr. Johnson has not carried his burden to establish prejudice as a result of the
alleged ineffective assistance of counsel. Thus, Mr. Johnson’s motion fails at the
second prong of the Strickland analysis.
       A successful motion requires Mr. Johnson to meet his burden with respect to
both prongs. He has satisfied neither, and his motion will be denied.
       As the record conclusively shows that Mr. Johnson is not entitled to relief,
there is no reason for an evidentiary hearing and no reason to appoint counsel for
Mr. Johnson. The court also rejects Mr. Johnson’s requests for a hearing and for
appointment of counsel based on his contention that the government failed to timely
respond to his §2255 motion. The government’s response was timely based on an
extension. Mr. Johnson argues the government did not inform him when it sought a
waiver of the attorney-client privilege, but that contention also has not been
established.4 Moreover, when a movant claims ineffective assistance of counsel, the
movant impliedly waives attorney-client privilege with respect to communications


4
 The government has advised the court that no mail from the government to Mr. Johnson has been
returned as undeliverable or otherwise, and that it has a receipt showing a copy of the government’s
motion for an order finding the privilege had been waived was delivered to the correct facility.



                                                 9
           Case 5:17-cr-00291-F Document 430 Filed 09/03/20 Page 10 of 10




with his attorney that are necessary to prove or disprove his claim. United States v.
Pinson, 584 F.3d 972, 978 (10th Cir. 2009). In short, the court rejects all of Mr.
Johnson’s arguments for an evidentiary hearing and appointment of counsel.
                                     Conclusion
        After careful consideration, Mr. Johnson’s motion for relief under § 2255 is
DENIED. Doc. nos. 413, 414 (memorandum). Mr. Johnson’s motion seeking an
evidentiary hearing and appointment of counsel is also DENIED. Doc. no. 426.
        Jurists of reason would not find it debatable as to whether a constitutional
violation occurred. See, United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009).
Accordingly, Mr. Johnson has not made the requisite showing for a certificate of
appealability, and a COA is DENIED.
        IT IS SO ORDERED this 3rd day of September, 2020.




17-0291p087 (Johnson).docx




                                         10
